EFD: Jan 31, 2020
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Following prior arts are considered pertinent to applicant's disclosure.
US 20200341119 A1 (hereinafter Smith)
US 20110260909 A1 (hereinafter Ogawa)
JPH0792256 (Fig.2, 4, 6; the abstract and para 1, 7-8; Radar system with rotating shaft to rotate mirror)
US 20220163788 A1 (Fig.2, Fig. 12, para 46, rotating shaft 26, mirror 21 & 20)


Allowable Subject Matter, Claim Objection
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims. Claim 3, differ from Smith that Smith does not teach the bold limitations below
3. The LIDAR device according to claim 2, wherein the reflective surface has a rectangular shape and includes a center portion including the mirror center and a pair of edge portions extending in a direction along the center axis, the light beam from the two light emitting elements is reflected by the mirror at the center portion when the mirror is at the second position, and the light beam from the two light emitting elements is reflected by the mirror at the pair of edge portions when the mirror is at the first position.

Claim 4 depends on claim 3.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Ogawa.
[AltContent: connector]

Fig.4 of Smith has been reproduced above with the light beam center and mirror center {round cross} marked


	
	
	
With respect to claim 1. Smith teaches a LIDAR device for measuring a distance to an object in a predetermined scanning zone [(para 20, Fig.2, Fig.4, Fig.6)] , the device comprising:	 a light source configured to emit a light beam having a light beam width for scanning the scanning zone [(a light emitter 14; FOV is the scanning zone;)] :	 a mirror that has a reflective surface and a back surface opposite to the reflective surface, the mirror configured to reflect, with the reflective surface, the light beam emitted from the light source toward the scanning zone [(a reflector 24 that can be mirror {para 36})] :	 a rotatable shaft having a center axis parallel to the reflective surface of the mirror, the shaft being connected to the back surface of the mirror [(the rotational shaft 22)] :	 and a motor [(rotational motor 18)] configured to rotate the shaft to cause the mirror to swing between a first position corresponding to one end of the predetermined scanning zone and a second position corresponding to another end of the predetermined scanning zone, an angle of incidence of the light beam to the reflective surface being greater when the mirror is at the first position than when the mirror is at the second position, wherein [(“the rotational shaft 22 may be turned to adjust a field of illumination FOI created by the light emitter 14 to align the field of illumination FOI with the field of view FOV”; para 20, 48-49 )] 
when a light beam center is defined as a center of the light beam width of the light beam from the light source to the reflective surface, then a motion area is defined as one side of the light beam center that includes the center axis of the shaft [(please see the Fig.4 reproduced above with the light beam center and mirror center drawn; the motion area is any one side of the light beam center line)] , and 
the light source and the mirror are arranged to have a positional relationship such that, when viewed in a direction along the center axis of the shaft, a mirror center, which is defined as a point on the reflective surface closest to the center axis of the shaft, is aligned with the light beam center when the mirror is at the first position, and the mirror center shifts within the motion area when the mirror is swinging between the first position, non-inclusive, and the second position, inclusive  [(please see the reproduced  Fig.4  above with the light beam center and mirror center {round cross}; when the shaft 22 move to adjust the mirror FOI, at one end position, the light beam center will be aligned with the mirror center, i.e. the one tip of the light beam center line will be at the mirror center. As the shaft move the beam center will offset from the mirror center)].


Smith does not explicitly show that the laser beam is predetermined. This can be understood from Smith especially considering Ogawa (which is in the same/related field of endeavor), [( Smith teaches stationary fixed reflector 40 or direct light {para 42}; Ogawa teaches beam with depends on the angle of the displacement/reflection)]
Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because the result would have been predictable. 


Smith additionally teaches with respect to claim 2. The LIDAR device according to claim 1, wherein the light source includes two light emitting elements that collectively emit the light beam [(Fig.4, 40A & 40B)] .

Smith additionally teaches with respect to claim 5. The LIDAR device according to claim 1, further comprising a controller configured to control the motor to swing the mirror between the first position and the second position [(para 35)] .

Smith additionally teaches with respect to claim 6. The LIDAR device according to claim 1, wherein the rotatable shaft has a columnar shape and includes a side surface that is connected to the back surface of the mirror [(Fig.6, Fig.4, shaft 22 )] .


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed Rahaman whose telephone number is (571)270-1438. The examiner can normally be reached on 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	
/MOHAMMED S RAHAMAN/Primary Examiner, Art Unit 2426